DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 10/7/21.  Claim(s) 1, 17, and 18 has/have been amended and applicant states support can be found at instant specification [0048].  Therefore, Claims 1-18 is/are pending and have been addressed below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/20/21 was/were considered by the examiner.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 10/7/21, with respect to rejections under 35 USC 112 for claim(s) 1-18 have been fully considered but they are not persuasive as far as they apply to the amended 112 rejection(s) below.  Also see response to arguments for 103 rejection.

Applicant’s arguments, see applicant’s remarks, filed 10/7/21, with respect to rejections under 35 USC 103 for claim(s) 1-18 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 1-4.
The Examiner respectfully disagrees because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The bolded portion of the limitation “event information comprising event location for each of the events and wherein the event location is different for each of the events” which applicant cited support for at instant specification [0048] is not supported by the instant specification.  The limitation when interpreted based on broadest reasonable interpretation of instant specification (such as based on event, geo-location, and the like) [0006, 0035-0036, 0040, 0046, 0038] teaches at it broadest “organizations may post various needs for volunteers at different events and/or locations.”   The broadest statement of the instant specification does not mean a different location for 
Ridge is cited for there can be both more than one event and more than one location.
Thus, the argument(s) are unpersuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1350, 94 USPQ2d at 1171; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed)”.  Additionally, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171.

Claim(s) 1-18 is/are rejected.  Representative claim(s) 1, 11, and 20 recite(s) “event information comprising event location for each of the events and wherein the event location is different for each of the events.”

Examiner notes the bolded portion of the representative claims above is new matter.  Initially, Examiner notes the bolded portion recites “wherein the geolocation is different for each of the volunteer requests” which does not appear to be supported by the originally filed disclosure.  Examiner notes the closest portions of the original disclosure include [0006, 0035-0036, 0040, 0046, 0038] which only states event(s) location, specified geo-location of the event, generate and establish a proximity zone at a specified geo-location of the event, moving users within a proximity zone of an event, organizations may post various needs for volunteers at different events and/or locations, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-7, 9-10, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittle (US 2016/0117643 A1) in view of Olds et al. (US 2020/0043055 A1), Ridge et al. (US 9,020,848 B1), and Franco (US 2007/0282661 A1).

Regarding claim 1 (currently amended), Bittle teaches a volunteer connection system comprising:
a computer server having a memory storing organization data of an organization and user data of a user [see at least [0034] system 150 connected to organization 242, volunteers 241, and various user computers 151-153, where the system stores data; [0018] for a user sign on thus data of users; [0029] organization joining 182 thus data of organization];
an organization computing device of the organization coupled to the computer server, the organization computing device associated with the organization registered with the volunteer connection system [see at least [0034] system 150 connected to organization 242, volunteers 241, and various user computers 151-153, where the ; and
one or more user computing devices of the user coupled to the computer server, the computer server programmed to [see at least [0034] system 150 connected to organization 242, volunteers 241, and various user computers 151-153]:
receive a signal having a volunteer request for volunteers from the organization computing device [see at least [0029-0030] organization posts 203 an opportunity; [0034] system 150 connected to organization 242, volunteers 241, and various user computers 151-153];
receive from the one or more user computing devices a signal indicating data [see at least [0034] system 150 connected to organization 242, volunteers 241, and various user computers 151-153; [0016] receive a signal from a user computer in response to an action such as in response to page 60 being displayed the user clicks button 62 to learn more information; [0032] another example of user sending a signal (computer receiving a signal from user) ];
automatically track and store volunteer data of the user comprising an accumulated amount of time the one or more user computing devices are during a period of time and locations of the one or more user computing devices [see at least [0033] automatically track and upload to profile (store) hours worked and location during hours worked].

Bittle teaches receiving input from user computers in response to an action [see Bittle [0016, 0034] ] but doesn’t/don’t explicitly teach that user input from user computer 
receive a signal having a volunteer request for volunteers from the organization computing device and automatically generate and send the volunteer request for the volunteers for the organization to the one or more user computing devices [see at least Fig. 1 and [0034] users including organizations 101, supporters (volunteer) 102, and donor (volunteers) 103 who are connected by user devices 108 (as noted in [0036] ) via campaign platform 104 (system); [0012, 0057] user data and organization stored by the system;
[0033] users can support a cause via money or otherwise including volunteering time; [0035, 0046] the system a) receives a volunteer opportunity from an organization and b) at step 208 automatically generates a message about the volunteer opportunity and sends the organization’s volunteer opportunity to potential volunteers];
from the one or more user a signal indicating acceptance of the volunteer request for the volunteers for events [see at least [0033, 0035, 0041] users can support a cause (campaign) via money or otherwise including volunteering time, where a campaign has an event, and there are campaigns (new or preexisting); [0035, 0046] the system for an campaign event a) receives a volunteer opportunity from an organization, b) at step 208 automatically generates a message about the volunteer opportunity and sends the organization’s volunteer opportunity to potential volunteers, and c) determine the potential volunteer’s response to the message where the response may be “responded”, “volunteered”, and the like; [0047] the like of ( [0035] ) is further defined as receive 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bittle with Olds to include the limitation(s) above as disclosed by Olds.  Doing so would help provide more opportunities for users of Bittle (leads of Olds) to perform services (as noted in Bittle [0002-0004] ) enabling users to attract and engage support for other services (campaigns of Olds) [see at least Olds [0004-0006] ].

Bittle in view of Olds doesn’t/don’t explicitly teach but Ridge discloses wherein the event location is different for each of the events [the limitation based on broadest reasonable interpretation of instant specification [0006, 0035-0036, 0040, 0046, 0038] is interpreted as based on “organizations may post various needs for volunteers at different events and/or locations” as there can be more both more than one event and/or location,
then see at least [col 9-10 ln 60-67 and 1-25 respectively, col 14 ln 35-39] a work zone (event) is determined and built; [col 11 ln 12-34] geofence around work zone event); Fig. 18 and [col 11-12 ln 59-67 and 1-31 respectively] a user leaves one work zone (event) 1801 and enters another work zone (event) 1804, thus both more than one event and/or location];
generate and establish a proximity zone at a specified geo-location of the events, wherein the proximity zone comprises a geofence [see at least [col 9-10 ln 60-67 and 1-25 respectively, col 14 ln 35-39] a work zone (event) is determined and built; [col 11 ln ;
receive a signal from the one or more user computing devices that the one or more user computing devices have entered the proximity zone and automatically establish a connection between the computer server and the one or more user computing devices in response to the one or more user computing devices entering the proximity zone [see at least [col 4 on 33-40, col 5 ln 5-13, col 5 ln 25-34] when the system determines the user is within a work zone (receive signal), auto clockin occurs (establish a connection) ];
automatically generate and send for display on the one or more user computing devices a volunteer interface comprising a message indicating the one or more user computing devices have entered the proximity zone [see at least [col 6 ln 16-32] in steps 301-302 the employee is notified of time and the notification is triggered by the auto clockin functionality; [col 4 on 33-40, col 5 ln 5-13, col 5 ln 25-34] auto clockin occurs when user is within a work zone]; and
automatically track and store data of the user comprising time the one or more user computing devices are within the proximity zone during a designated period of time and locations of the one or more user computing devices within the proximity zone [see at least [col 4 on 33-40, col 5 ln 5-13, col 5 ln 25-34] auto clockin occurs when user is within a work zone; [col 13 ln 4-12 and 34-44] clock in and clock out data (departure from and re-entrance); [col 1 ln 20-34] use clock in clock out data to have accurate reports of total hours worked; [col 1 ln 52-54] employee location tracking].
the limitation(s) above as disclosed by Ridge.  Doing so would help accurately verify community service hours served of Bittle in view of Olds (see Bittle [0003] ) by use one or combination of the wireless technologies along with the intelligence to have accurate reports on an employee's total hours worked without having to worry about having to groom for incorrect clock entries that didn't correspond to their schedule [see at least Ridge [col 1 ln 25-30] ].

Bittle in view of Olds and Ridge doesn’t/don’t explicitly teach but Franco discloses automatically generate and send to the one or more computing devices accepting the events, event information comprising event information comprising event location for each of the events and wherein the event location is data [see at least [0091] a meeting can be scheduled in real time in response to the user confirming the event; [0092] a subsequent confirmation can be sent to the users who accept the meeting with meeting details including meeting location, where the subsequent confirmation is done without user input thus automatic].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bittle in view of Olds and Ridge with Franco to include the limitation(s) above as disclosed by Franco.  Doing so would schedule the community service of Bittle in view of Olds and Ridge (see Bittle [0003] and Olds [0047] ) without extensive user time and effort including providing location data of the service [see at least Franco [0002] ].


Regarding claim 2, modified Bittle teaches the volunteer connection system of claim 1, wherein the organization data comprises verification information that the organization is registered with the system [see at least [0029] organization joining 182 thus verification as member of system].

Regarding claim 3, modified Bittle teaches the volunteer connection system of claim 1, wherein the user data comprises name and contact information of the user [see at least Bittle [0012] for email; [0021] name].

Regarding claim 4, modified Bittle teaches the volunteer connection system of claim 3.
Modified Bittle doesn’t/don’t explicitly teach but Olds discloses wherein the contact information comprises address, email and/or phone number [see at least [0042] pii including name and contacts including email, phone; [0056] user data includes address].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bittle with Olds to include the limitation(s) above as disclosed by Olds.  Doing so would help provide more opportunities for users of modified Bittle (leads of Olds) to perform services (as noted in Bittle [0002-0004] ) enabling users to attract and engage support for other services (campaigns of Olds) [see at least Olds [0004-0006] ].

Regarding claim 5, modified Bittle teaches the volunteer connection system of claim 1.
Modified Bittle doesn’t/don’t explicitly teach but Olds discloses wherein the organization is a charitable organization [see at least [0034] organizations 101 and people who support organizations are leads 102 and 103; [0003-0004] types of organizations (101) are non-profit that are supported by people; [0069] charitable organizations are supported by leads and can be non-profits].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bittle with Olds to include the limitation(s) above as disclosed by Olds.  Doing so would help provide more opportunities for users of Bittle (leads of Olds) to perform services (as noted in Bittle [0002-0004] ) enabling users to attract and engage support for other services (campaigns of Olds) [see at least Olds [0004-0006] ].

Regarding claim 6, modified Bittle teaches the volunteer connection system of claim 1, further comprising more than one organization [see at least Bittle [0034] service opportunity providers].

Regarding claim 7, modified Bittle teaches the volunteer connection system of claim 7, wherein the one or more user computing devices are programmed to search for the more than one organization having the volunteer request for the volunteers [see at least Bittle [0033] users can support a cause via money or otherwise including volunteering time; [0035, 0046] the system a) receives a volunteer opportunity from an organization and b) at step 208 automatically generates a message about the volunteer opportunity and sends the organization’s volunteer opportunity to potential volunteers;
[0038] the prediction used to determine potential leads (and thus step 208 in [0035, 0046] ) is applied to campaigns thus organizations].

Regarding claim 9, modified Bittle teaches the volunteer connection system of claim 1, wherein the volunteer data of the user is reported to the server and retrieved by the organization with user permission [see at least Bittle [0033] for user requests time data to be validated by organization and the organization is given access to user time data (thus user gives permission for organization to access the user’s data) ].

Regarding claim 10, modified Bittle teaches the volunteer connection system of claim 1, wherein the one or more user computing devices comprises a timer thereby allowing the user to manually start and stop the timer [see at least Bittle [0033] automatically track and upload to profile (store) hours worked and location during hours worked, where tracking is via starting and stopping clock running].

 wherein the one or more user computing devices allowing the user to manually start and stop within the proximity zone [see at least Ridge [col 4 on 33-40, col 5 ln 5-13, col 5 ln 25-34] when the system determines the user is within a work zone (receive signal), the user can manually clock in; [col 5-6 ln 36-67 and 1-3 respectively] manually clock in/out].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bittle with Ridge to include the limitation(s) above as disclosed by Ridge.  Doing so would help accurately verify community service hours served of modified Bittle (see Bittle [0003] ) by use one or combination of the wireless technologies along with the intelligence to have accurate reports on an employee's total hours worked without having to worry about having to groom for incorrect clock entries that didn't correspond to their schedule [see at least Ridge [col 1 ln 25-30] ].


Regarding claim(s) 17, the claim(s) recite(s) analogous limitations to claim(s) 1 and 10 above and is/are therefore rejected on the same premise.


Regarding claim 13, modified Bittle teaches the volunteer connection system of claim 1, wherein the user is affiliated with a group or team [see at least Bittle [0035] for organize volunteers into one or more groups].

Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittle in view of Olds, Ridge, and Franco as applied to claim(s) 1 above and further in view of Hanson et al. (US 2016/0012410 A1).

Regarding claim 8, modified Bittle teaches the volunteer connection system of claim 1.

Modified Bittle doesn’t/don’t explicitly teach but Hanson discloses wherein the organization tracks how many of the more than one user computing devices are within the proximity zone [see at least [0081-0082] for determine location of any user including an employee within a job site; [0086] determine location of at least one employee; [0060] number of employees in the location determined such as two with a specific skill set].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bittle with Hanson to include the limitation(s) above as disclosed by Hanson.  Doing so would help accurately verify community service hours served of modified Bittle (see Bittle [0003] ) by providing proof of work done such as assisting a customer [see at least Hanson [0086] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Bittle and Hanson and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 15, modified Bittle teaches the volunteer connection system of claim 1.

Modified Bittle doesn’t/don’t explicitly teach but Hanson discloses wherein the user is directed to move from a first location to a second location in the proximity zone in response to the organization requesting the move sent from the organization computing device [see at least [0081-0082] for determine location of any user including an employee within a job site; [0086, 0074] request associate to move to a particular location].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bittle with Hanson to include the limitation(s) above as disclosed by Hanson.  Doing so would help accurately verify community service hours served of modified Bittle (see Bittle [0003] ) by providing proof of work done such as assisting a customer [see at least Hanson [0086] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Bittle and Hanson and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 11-12, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittle in view of Olds, Ridge, and Franco as applied to claim(s) 1 above and further in view of Morrell (reference U on the Notice of References Cited).

Regarding claim 11, modified Bittle teaches the volunteer connection system of claim 1.

Modified Bittle doesn’t/don’t explicitly teach but Morrell discloses wherein the one or more user computing devices comprises a camera for authenticating the user is within the proximity zone [see at least [pg 1] for handheld terminals (devices) take a photo (thus camera) to authenticate delivery at a location defined by a geofence with a radius of 20 metres minimum (proximity zone) yielding a photographic evidence of delivery as well as co-ordinates].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bittle with Morrell to include the limitation(s) above as disclosed by Morrell.  Doing so would help accurately verify community service hours served of modified Bittle (see Bittle [0003] ) by providing proof of work done [see at least Morrell [pg 1] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Bittle and Morrell and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.


Regarding claim(s) 18, the claim(s) recite(s) analogous limitations to claim(s) 1 and 11 above and is/are therefore rejected on the same premise.


Regarding claim 12, modified Bittle teaches the volunteer connection system of claim 11 as well as volunteer.

Modified Bittle doesn’t/don’t explicitly teach but Morrell discloses wherein the camera takes a photo or video of employee services performed [see at least [pg 1] for handheld terminals (devices) take a photo (thus camera) to authenticate delivery at a location defined by a geofence with a radius of 20 metres minimum (proximity zone) yielding a photographic evidence of delivery as well as co-ordinates].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bittle with Morrell to include the limitation(s) above as disclosed by Morrell.  Doing so would help accurately verify community service hours served of modified Bittle (see Bittle [0003] ) by providing proof of work done [see at least Morrell [pg 1] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Bittle and Morrell and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 16, modified Bittle teaches the volunteer connection system of claim 1.

Modified Bittle doesn’t/don’t explicitly teach but Morrell discloses wherein the one or more user computing devices reports field conditions in the proximity zone to the organization computing device [see at least [pg 1] for see photographic evidence of delivery as well as co-ordinates of parcels left in a safe location (where safe location is field conditions) and via geo-fencing customers retailers are provided with a location and map of where parcels have been delivered, within a radius of 10 metres minimum].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bittle with Morrell to include the limitation(s) above as disclosed by Morrell.  Doing so would help accurately verify community service hours served of modified Bittle (see Bittle [0003] ) by providing proof of work done [see at least Morrell [pg 1] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Bittle and Morrell and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittle in view of Olds, Ridge, and Franco as applied to claim(s) 1 above and further in view of Isgar (US 2019/0370871 A1).

Regarding claim 14, modified Bittle teaches the volunteer connection system of claim 1.

Modified Bittle doesn’t/don’t explicitly teach but Isgar discloses wherein the computer server automatically sends verification to the one or more user computing devices in response to the one or more user computing devices entering the proximity zone that the organization is legitimate and/or the proximity zone is associated with the organization [Fig 1A and 1B and [0011-0012] for a charity geofenced area and a volunteer in the charity geofence; [0026] step 32 determine a user device has entered the geofence; [0022] notify user a charity is verified upon the user entering a geofence of the charity (and thus also informing user of the charity and its geofence); Fig. 4 and [0032] for visual (as shown on the mobile device in the left of Fig. 4) of user is notified upon entering a geofence that a charity is verified].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bittle with Isgar to include the limitation(s) above as disclosed by Isgar.  Doing so would help accurately verify community service hours served at a geolocation of modified Bittle (see Bittle [0003] and Ridge [col 9-10 ln 60-67 and 1-25 respectively, col 14 ln 35-39, col 11 ln 12-34] ) by notifying the volunteer they are in a charity’s geofence [see at least Isgar [0022, 0026] ].
.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624